             Case 1:19-cv-01287 Document 1 Filed 05/03/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CITIZENS UNITED,                    )
1006 Pennsylvania Avenue, S.E.      )
Washington, DC 20003,               )
                                    )
                     Plaintiff,     )                       Civil Action No. 19-cv-1287
                                    )
v.                                  )
                                    )
UNITED STATES DEPARTMENT            )
OF COMMERCE,                        )
1401 Constitution Ave NW            )
Washington, DC 20230,               )
                                    )
                     Defendant.     )
____________________________________)

                                        COMPLAINT

       Plaintiff Citizens United brings this action against Defendant the United States

Department of Commerce (“Commerce Department”) to compel compliance with the Freedom

of Information Act, 5 U.S.C. § 552 (“FOIA”). As grounds therefor, Plaintiff alleges the

following:

                               JURISDICTION AND VENUE

       1.     The Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       2.     Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

                                           PARTIES

       3.     Plaintiff Citizens United is a Virginia non-stock corporation with its principal

place of business in Washington, D.C. Citizens United is organized and operated as a non-profit

membership organization that is exempt from federal income taxes under Section 501(c)(4) of

                                                1
               Case 1:19-cv-01287 Document 1 Filed 05/03/19 Page 2 of 5



the U.S. Internal Revenue Code. Citizens United seeks to promote social welfare through

informing and educating the public on conservative ideas and positions in issues, including

national defense, the free enterprise system, belief in God, and the family as the basic unit of

society. In furtherance of those ends, Citizens United produces and distributes information and

documentary films on matters of public importance. Citizens United regularly requests access to

the public records of federal government agencies, entities, and offices, to disseminate its

findings to the public through its documentary films and publications.

          4.     Defendant, the United States Department of Commerce, is an agency of the

United States Government and is headquartered at 1401 Constitution Avenue N.W., Washington,

D.C. 20230. Defendant has possession, custody, and control of records to which Plaintiff seeks

access.

                                    STATEMENT OF FACTS

          5.     Citizens United routinely submits FOIA requests, and this matter concerns one

FOIA request letter submitted to Defendant on March 15, 2018 to which Defendant has failed to

respond.

          6.     On March 15, 2018, Citizens United submitted a FOIA request, online, to

Defendant. See Exhibit A. The request sought:

          A. All emails between former Commerce Department Deputy Secretary Bruce
          Andrews and the following individuals: 1. Hunter Biden 2. Christopher Heinz 3.
          Devon Archer 4. Daniel Burrell 5. David Leiter
          B. All emails between former Commerce Department Chief of Staff Jim Hock
          and the following individuals: 1. Hunter Biden 2. Christopher Heinz 3. Devon
          Archer 4. Daniel Burrell 5. David Leiter
          C. All emails between former Commerce Department General Counsel Kelly
          Walsh and the following individuals: 1. Hunter Biden 2. Christopher Heinz 3.
          Devon Archer 4. Daniel Burrell 5. David Leiter

The time period covered by the FOIA request was January 1, 2013 to January 20, 2017.



                                                 2
             Case 1:19-cv-01287 Document 1 Filed 05/03/19 Page 3 of 5



       7.       Citizens United, as a member of the media, requested expedited processing of this

FOIA request.

       8.       Pursuant to 5 U.S.C. § 552(a)(6)(A)(i), Defendant is required to respond to

Citizens United’s FOIA requests within 20 working days of each request.

       9.       The Commerce Department acknowledged receipt of the FOIA request on the

date of its submission, assigning the request Tracking Number DOC-OS-2018-000946. See

Exhibit B.

       10.      In an email dated March 16, 2018, Defendant again acknowledged receipt of

Citizens United’s FOIA request, and reassigned the request Tracking Number DOC-IOS-2018-

000946. See Exhibit B.

       11.      Defendant sent a separate email on March 16, 2018, informing Citizens United

that the request did not warrant expedited processing. See Exhibit B.

       12.      On April 16, 2018, Citizens United submitted an appeal of the denial of expedited

processing. See Exhibit C. Defendant did not respond to Citizens United’s appeal.

       13.      On April 29, 2018, Defendant changed the Tracking Number back to the original

Tracking Number, DOC-OS-2018-000946. See Exhibit B.

       14.      With regard to Citizens United’s FOIA request, the statutory deadline has passed,

and Defendant has failed to provide a substantive response to the FOIA request. In fact, as of the

date of this Complaint, Defendant has failed to produce a single responsive record or assert any

claims that responsive records are exempt from production, and it has been over a full year since

Defendant sent its acknowledgement.




                                                 3
               Case 1:19-cv-01287 Document 1 Filed 05/03/19 Page 4 of 5



       15.      Since Defendant has failed to comply with the time limit set forth in 5 U.S.C. §

552(a)(6)(A)(i), Citizens United is deemed to have fully exhausted any and all administrative

remedies with respect to its FOIA requests. See 5 U.S.C. § 552(a)(6)(C).

                                      CAUSE OF ACTION
                               (Violation of FOIA, 5 U.S.C. § 552)

       16.      Plaintiff realleges paragraphs 1 through 15 as though fully set forth herein.

       17.      Defendant has failed to make a determination regarding Citizens United’s March

15, 2018 FOIA request for records of emails between certain specified individuals (DOC-IOS-

2018-000946) within the statutory time limit and is unlawfully withholding records requested by

Citizens United pursuant to 5 U.S.C. § 552.

        18.     Citizens United is being irreparably harmed by reason of Defendant’s unlawful

withholding of requested records, and Citizens United will continue to be irreparably harmed

unless Defendant is compelled to conform its conduct to the requirements of the law.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Citizens United requests that the Court grant all appropriate

relief for the violations of FOIA alleged above, including:

             a. An order and judgment requiring the Defendant to conduct a search for any and

                all records responsive to Citizens United’s FOIA request and to demonstrate that

                it employed search methods reasonably likely to lead to the discovery of all

                records responsive to Citizens United’s request;

             b. An order and judgment requiring the Defendant to produce, by a date certain, any

                and all non-exempt records responsive to Citizens United’s FOIA request and a

                Vaughn index of any responsive records withheld under claim of exemption;




                                                  4
           Case 1:19-cv-01287 Document 1 Filed 05/03/19 Page 5 of 5



         c. An order and judgment permanently enjoining Defendant from continuing to

             withhold any and all non-exempt records in this case that are responsive to

             Citizens United’s FOIA request;

         d. Attorneys’ fees and costs to Plaintiff pursuant to any applicable statute or

             authority, including 5 U.S.C. § 552(a)(4)(E); and

         e. Any other relief that this Court in its discretion deems just and proper.

                                                     /s/ Jeremiah L. Morgan__________
                                                   Jeremiah L. Morgan
                                                   (D.C. Bar No. 1012943)
                                                   Robert J. Olson
                                                   (D.C. Bar No. 1029318)
                                                   William J. Olson
                                                   (D.C. Bar No. 233833)
                                                   William J. Olson, P.C.
                                                   370 Maple Avenue West, Suite 4
                                                   Vienna, VA 22180-5615
                                                   703-356-5070 (telephone)
                                                   703-356-5085 (fax)
                                                   wjo@mindspring.com (e-mail)

                                                   Counsel for Plaintiff
Dated: May 3, 2019                                 CITIZENS UNITED




                                               5
